DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to considering all filed IDS documents. No claims are amended. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claims 7 and 13, the prior art of record fails to teach or suggest “An image generation system comprising: a base including a rotor and a motor for spinning the rotor about an axis of rotation; a display secured to the rotor, wherein the display includes a display surface and a display aperture; a first privacy screen situated at the display surface, the first privacy screen having a convex curvature relative to light emitted from the display surface; a second privacy screen situated between the first privacy screen and the display aperture, the second privacy screen having a concave curvature relative to light emitted from the display surface; wherein the first privacy screen and the second privacy screen are configured to substantially prevent rotational blur of an image displayed by the display surface while the display is spun by the motor and the rotor”.
Prior art considered includes US PG Publication No. 2001/0048405 to Salley.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624